Citation Nr: 0609229	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-41 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision denied 
entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.

In May 2005 the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is service-connected for diabetes mellitus.  
Service connection has also been granted for arteriosclerotic 
heart disease secondary to the diabetes mellitus.  However, 
service connection for hypertension has been denied.  

Based on the evidence of record it is unclear if the 
veteran's hypertension is related to his arteriosclerotic 
heart disease.  The last VA examination also did not state 
whether the veteran's service-connected diabetes mellitus or 
arteriosclerotic heart disease aggravates the hypertension.  

Service connection is warranted for a disability which is 
aggravated by, proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310 (2002).  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When 
service connection is thus established for a secondary 
condition, the secondary condition is considered a part of 
the original condition.  Id.

Accordingly, another VA examination is required.  The United 
States Court of Appeals for Veterans Claims has held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request complete copies of the 
veteran's medical treatment records from 
1999 to the present from the VA medical 
center in Little Rock, AK.  All 
information obtained should be made part 
of the file.  

2.  The veteran must be scheduled for 
an examination for hypertension.  The 
examiner is requested to indicate if 
the veteran's hypertension is related 
to his arteriosclerotic heart disease, 
or a separate disability.  The examiner 
is also requested to offer an opinion 
as to whether the veteran's 
hypertension is caused by the service-
connected diabetes mellitus or 
arteriosclerotic heart disease.  
Finally, the examiner is requested to 
offer an opinion as to whether the 
veteran's service-connected diabetes 
mellitus or arteriosclerotic heart 
disease aggravates the hypertension.   
The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

3.  Following the above, the RO should 
readjudicate the veteran's claim.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


